UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

Inre: Mary E. Brown-Lee, Case No. 19-28702
Debtor. Chapter 13

 

MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT

 

5230 Sherman, LLC (“Landlord”), by its attorneys, Darnieder & Sosnay, moves the court,
pursuant to Sec. 362(d) of the Bankruptcy Code, for an order granting it relief from the stay
imposed by Sec. 362(a) of the Bankruptcy Code and abandonment pursuant to Sec. 554(b), and
that the fourteen (14) day stay pursuant to Bankruptcy Rule 4001(a)(3) not be given effect, and
alleges as follows:

l. Debtor filed a petition under Chapter 13 of the Bankruptcy Code on September 6, 2019.

A. Debtor entered into a lease with Landlord with respect to the property at 5230 N.
Sherman Blvd., Apt. 19, Milwaukee, WI 53209, which upon information and belief the debtor currently
occupies.

3. That the Debtor has failed to make the monthly rental payment of $670.00 due on
September 1, 2019 and October 1, 2019 is currently past due $1,440.00.

4, As of the date of this motion, the Debtor’s plan does not address the lease
agreement between the Landlord and Debtor or any post-petition payments.

Di Landlord does not have protection from the Debtor in the form of money payments.

6. Based upon the above information and the information contained in the court’s
bankruptcy file, 5230 Sherman, LLC does not have adequate protection with regard to their note,
therefore, relief from the automatic stay provisions of the United States Bankruptcy Code is requested, as
well as such other and further relief as is deemed appropriate by the court.

Dated at Milwaukee, Wisconsin this this Ist day of October, 2019.

a & SOSNA
By:

Michael Ay Sosnay, State Bar No: 1059549
Attorney for 5230 Sherman, LLC

Michael A. Sosnay — State Bar No. 1059549
Darnieder & Sosnay

735 N. Water St., Suite 205

Milwaukee, WI 53202

Phone: (414) 277-1400 Fax: (414) 277-7087

E-Mail: mike@dwdglaw.com
Case 19-28702-kmp Doc27 Filed 10/01/19 Page1of10
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

Inre: Mary E. Brown-Lee, Case No. 19-28702
Debtor. Chapter 13

 

NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT

 

5230 Sherman, LLC (“Landlord”) has filed papers with the court to obtain relief from the
automatic stay and abandonment.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one.)

 

If you do not want the court to lift the automatic stay, or if you want the court to consider your
views on the motion, then on or before 14 days from the date of this notice, you and your attorney must:

File with the court a written request for a hearing by contacting:

U.S. Bankruptcy Court
517 E. Wisconsin Avenue
Milwaukee, WI 53202

If you mail your request to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.

You must also mail a copy to: Michael A. Sosnay
Darnieder & Sosnay
735 N. Water St., Suite 205
Milwaukee, WI 53202

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.

Dated at Milwaukee, Wisconsin this Ist day of October, 2019.

DARNIEDE AY

hael A. Sdsnay, State Bar No: 1059549
Attorneyfor 5230 Sherman, LLC

Michael A. Sosnay — State Bar No. 1059549
Darnieder & Sosnay

735 N. Water St., Suite 205

Milwaukee, WI 53202

Phone: (414) 277-1400 Fax: (414) 277-7087

E-Mail: mike@dydelawserokmp Doc 27 Filed 10/01/19 Page 2 of 10

By:

 
BERRADA PROPERTIES MANAGEMENT INC.
RESIDENTIAL RENTAL AGREEMENT

This Agreement for the premises identified below is entered into by and between the Landlord and
Tenant (referred to in the singular whether one or more) on the following terms and conditions:

TENANT: MARY BROWN LEE
OTHERS:

 

 

PREMISES: 5230 N Sherman Bivd, Apt. 419
Milwaukee, Wi 53209

RENT: Rent of $ 670 for Premises is Due on the First Day of Each Month and is Payable at:

IN PERSON: BY MAIL:

BERRADA PROPERTIES PAYMENT CENTER BERRADA PROPERTIES MANAGEMENT
9049 N 76TH ST PO BOX 241191

MILWAUKEE, WI 53223 MILWAUKEE, WI 53224

(262) 236-0368 (262) 236-0368

if rent is received after 5pm on the 5th of the month the Tenant shall pay a late fee of
$50 and if rent is not paid in full by 5pm on the 10th of the month, the tenant shall
pay an additional late fee of $50. Charges incurred by Landlord for Tenant’s returned checks
are payable by Tenant. Landlord shall provide a receipt for cash payments of rent. All tenants, if more
than one, are jointly and severally liable for the full amount of any payments due under this
Agreement. Acceptance of adelinquent payment does not constitute a waiver of that defa:!t or
any other default under this Agreement. Other Landlord or Tesant obligations:

LANDLORD: 5230 N SHERMAN LLC

 

Agent for maintenance, management, service of process, anc collection of rents is:

BERRADA PROPERTIES MANAGEMENT INC.
P.O BOX 241191
MILWAUKEE, Wi 53224

CALL CENTER: (262) 236-0368

Extension #2 Maintenance
Extension #3 Any Other Inguiries

EMAIL: info@berradapronerties.com

TERM: MONTH TO MONTH BEGINNING ON ce | 01 [2019

NOTE: An Agreement for a fixed term expires without further notice. If tenancy is to be continued beyond
this term, parties should make arrangements for this in. advance of the expiration. :
if utilities or services payable by Tenant are not separately metered, tenant’s share of payments are
allocated as follows:
PAGE 14

Case 19-28702-kmp Doc 27 Filed 10/01/19 Page 3of10
UTILITIES re mcornecrey manne “LaNoLORO" AND TENANT RECEIVES BILL FOR GAS SERVICES, LANDLORD tS NOT RESPONSIBLE FOR CHARGES)
Gas Paid By Tenant. v_ Landlord

Heat Paid By Tenant. ¥__ Landlord

Hot Water Paid By Tenant.” Landlord

Electricity Paid By Tenant

Air Conditioning Paid By Tenant. Landlord not responsible for replacement, service or repair.
Sewer/Water Paid By Landlord

Trash Paid By Landlord

Other

SECURITY DEPOSIT: Upon execution of this Agreement, Tenant shall pay a security deposit in the

amount of $ 670 be held by Landlord or Landlord’s agent. The deposit, less any amounts gally
withheld, will be returned to Tenant's last known address within twenty-one (21) days after any event set
forth in §704.28(4), Wis. Stats. If any portion of the deposit is withheld, Landlord must provide Tenant
with a written statement accounting for amounts withheld. The statement shall describe each item of
physical damage or other claim made against the security deposit, and the amount withheld as
reasonable compensation for each item or claim. !f rapair costs are not known within twenty-one (21)
days Landlord may use a good faith estimate in the written accounting. The reasonable cost for tenant
damage, waste, or neglect of the premises, normal wear and tear excluded, may be deducted from
Tenant's security deposit as well as any amounts sst forth in §704.28(1), Wis. Stats. Tenant has seven
(7) days from the beginning of the term of the Agreement to notify Landlord of any additional damage or
defects existing prior to the Tenant's occupancy and/or request in writing a list of physical damages or
defects, if any, charged against the previous tenant’s security deposit. No deduction from Tenan’’s
security deposit shall be made for any such damace or defect for which written nctification was diven
within the time stated. Tenant may not use the security deposit as payment for the last month’s rent
without the written permission of Landlord.

DEDUCTIONS FRO PRIOR TENANT’S SECURITY DEPOSTi - Tenantis hereoy notified that Tenant
may do any of the following within seven (7) days atter the siari of their tenancy: (a) inspect the unit and
notify Landlord of any pre-existing damages or devects. and (b} request a list of physical dameges or
defects charged against the previous Tenant's security deposii. if such a request is made by /snant,
Landlord will supply Tenant with a list of all physical damages or defects charged against the previous
tenant's security deposit regardless of whether c- rot thoes amages or defects have been repaired.
Said list will be provided to Tenant within thirty (30) days from when the request wes received or. within
seven (7) days after Landlord notifies the previous tensni of the security deposit deductions, whichever
occurs later. Landlord need not disclose previous tenant's ideniiy nor the amount deducted from the
previous tenant's security deposit.

 

TIME IS OF THE ESSENCE*: As to delivery of sossessior: oo Premises fo Yanant, compisiion of
repairs promised in writing in the Agreement or before: vacaiing of the Premises, return cf La. thord’s
property, payment of rent, performance of any act for which a daie is set in this Agreement or by ‘aw.
“Time is of the essence meens that a deadline must be strictly followed.

SPECIAL PROVISIONS: (Strike ONE)

DOGS: NOT ALLOWED [JOTHER: a

SATELLITE: | [Allowed (NOT on Building / in gress) 7INOT ALLOWED

PARKING: PERM!T ONLY [JPARKING FEE 5 x VEHICLES = $
OTHER: 1 KMK PERMIT - =IRST COME FIRST SERVE [_ NOT APPLICABLE

 

 

OTHER: APPLIANCES, CENTRAL A/C, ANGiOR TSS WASKERS ARE NOT INCLUDED WITH Yo UNIT,

 

nor repaired by Berrada Propevies. if available in vour unit, your welcome to use,
however we will not repair / reniece. We will remove them if reques’s:!.

FAGE 2

Case 19-28702-kmp Doc27 Filed 10/01/19 Page4of10
RENTAL DOCUMENTS: Landlord has given Tenant a copy of the Residential Rental Agreement as
well as any Rules and Regulations, if applicable, for review prior to entering into this Agreement and
prior to accepting any earnest money or security deposit.

Pets and Water Beds are NOT PERMITTED unless indicated otherwise in writing.

NOTE: SIGNING OF THIS AGREEMENT CREATES LEGALLY ENFORCEABLE RIGHTS.
CO-SIGNER / Guaranto;
In consideration of Landlord renting the Premises, to Tenant, the undersigned guarantees payment of all
amounts due under this Agreement and performance of all covenants. This Guarantee is irrevocable
and is not affected by modification or extension of this Agreement.

) Date: / _ /Y- G

  
  
 

LANDLORD /

 

 

 

 

 

Signature
ERTIES MANAGEMENT INC.
Print Name
TENANT
Signature Af Date: 3 / /
MV Qul Lt ULIY [19
MARY BROWN LEE 7
Print Name
Signature Date:
Print Name
Signature Date:
Print Name
Signature Date:
Print Name

PAGE 3

Case 19-28702-kmp Doc27 Filed 10/01/19 Page 5of10
“* NOTICE TO VACATE: Leage for Term - Lendiord and Tenant shautd discusa prior to the end of the original lease tern whether of nol they wish lo conlinue the tenancy beyond tha

original lease tesm and If $0, enter ina a new rental agreement Sccordingly. Written notice must be racelved by the other party at feast thirty (30) days prior to the ending of lease
term. Month to Manth Tenancy — Written notice must be recdlved hy the other party at feast thirty (80) days prior to the ending of a month io month tenancy. A month to month
tenancy may only be terminated at the end of a rental perlod. A rental pericd runs from the firat day of 8 celendar month through the last day of a calendar month.
CONTROLLING LAW: Lanctord and Tenant understand their rights and sbligations under this Agreement and thal thay are subject in the laws ef Wisconsin, Including Chapter 704 and
Chapter 789 of the Wisconsin Sistules, Wisconsin Administrative Coda Chapter ATCP 134, and Spplicabie local ordinances, Both partes shall obay al! governmental orders, ruias and
regulations related to the Premises, including focal housing codes.
CONDITION OF PREMISES: Tenant has had the epportunity to Inspect the renjat unit and has determined that II will fulfil thelr needs end acknowledges that the unl is in good and
satisfactory condition, except as noted in the Check-In / Check-Out sheet provided to them, prior to taking occupancy. Tenant agrees to mainiain the premises during thelr tenancy and return 1
to Landlord in the same condifion as Hi was recelved fess noma! wear and tear.
POSSESSION AND ABANDONMENT: Landiord shell give Tananl possession of the Preniises as provided. Tenalsl slisa vaeale the Premises ans rswuin ail of Landisra’s ptapsay promplly
upon the expiration of ints Agresmeni, including any extension of renewal, or lis temnation, in accoioance wilh ils leri.s and the lew. A Tenant will be considered to have Surtes.catud the
Premises on the fest day of the tenency provided undar this Agreement, except thai, H lhe Terant vaceies before ite test day of the lenancy, and gives Landiord wrillen notice w.z. Tanant has
vacated, Suvender ocalrs when Landiatd receives tha wnites notice thal Tenant has vacated. if the Tenant mails the nollca to Landiord, Landiord is seems to have received the notica on the
Second day afier mailing. if Tenant vacates the Premises after the last day of the tenanc y, Surender occurs when LanJlurd jeans thal Tenani has vacaled. If Tenant abandons Sve Premises
before expiration ar termination of this Agreement o¢ ts extension or renewal, or if tha tenanty is ierminaled tar Tenani 3 oraach of this Agreement, .anciord shall make feasona via affons to
te-renl the Premises and apply any ren received, less costs of re-renting, toward Tenant's obligations under this Agreement, Tenant! shall remain fiable far any deficiency. !f Tenant is absent
fram the Premises for two (2) successive weeks withoul noulying Langlord ta welling of this adsencs, Landiord may deem the Premises ebandoned unless rent has been paid fc. ha juil period
of the absence.
ABANDONED PROPERTY: ff Tenant vacates oris evicted from the premises and leaves Property, Landlord may p ne, in the ab: ofa written agreement! betyeen the
Landlord and Tenant to the contrary, thai the Tenant has abandoned the personal Property sic Landlord may dispose of it in any manner thal the Lexciord, in his sola oiscratic:,, Jeecmins is
appropriate. Landlord wil not store any Rems af personal proparty that tenant leaves behind wen Lenaal vacates or is evielad from the premises, excapl for orascription macic.ce ct
prescripiion mecical equipment, which wid be held for seven (7) days from tha dale of discovery. if Tenam abandons a «agmudactured of modile ho-1e ora Utlad veblele, Landry ili give
Tenant and any other secured parly that Landlord is awere of, wiitten netic of intesi to dispose ef propemy by parscra: service, regular mail, or ceiiad mad Lo Tenant's las! he vn avdress,
prior to disposal,
OSE OF PREMISES AND GUESTS: Tenant shail usa the Premises for rasidentiat Purposes cnly. Opersting a business of providing chitd care for cnixtan nol fisted as OdGupaic i his
Agreement is prohibited. Nelther party may: (1) make or knowingly pemtil use of the Pramises for any unlawful pumos.: (2} engage In activites which uncaly disturb neighbor. cr (ensils;
and/or (3) do, usa, or keep In or aboul the Premises anything which would adversely affect coverage under 8 Standard tire and edended insuranca Poicy, Tenar May have clasts residing
temporarily In Premises if their presence does not interfere with the quiet use and Snjoyment of other tenants and if the number of guests fs not excessive for tha size and faciflies of Ihe
Premises. No quest may remain foc more than two (2) weeks without writlen consent of Lahcicrd vehich wil nol be untedsonably withheld, Tenant shat be lable for any proper, samece,
waste, or neglect of the Premises, buiiding, or development in which His located, thal fs caused by ihe negligence oy irnpropec use by Tenant or Tenant's guasls end inviaes.
CRIMINAL ACTIVITY PROHIBITED: Tenant, any mamber of Tenant's household, ues!. cr invitce, shail not engaga in or alow owners to engage In any criminal acivity, ineluc:
crirrinal activity, in the Premises or on the properly,
MAINTENANCE: Pursuant to §704,07, Wis. Stats., Lanciora shall keep the structure of the suuding ia wach le 2764 are iocated and those poniis o/ the buicing and es. onact uader
Landlord's control in a reasonable slate of repair. Tenant shail maintain the Premises under Tenant's controt tna clean manner and In as good of a general condition as itwas at he beginning
of the term or as subsequantly improved by Landlord, nomnal wear and tear excluded. Tencat caall not physically viler ur sadecorate the Premises, cause any contractor's lian. so etiecn to the
Premuses, commit waste to tie Premises or tha property of which it !s a part, or atiach cr Cisp.cy anylhing y-hich suosic:tc.y silects the exlerior enpearance of the Premises r vie propery in
which il is located, unless otherwise allowed under the rules or untess Landlord has Qrenlad speciic wien approve). Loo dlord shall keep heating equipnent in a safe ang OP So. 6Gadaion,
Whichever party is obligated to provide heal for the Premises they shall maintain a reasonatie level of hen to pravent damage to tha Premises and tha building in which iis lacsiud.
BREACH AND TERMINATION: Falure of elther party to comply substanita‘ly with any mateval provision is a breach of this Agreement Should Tenaat aeglacl or fall to perfor: and obs
any of the terms af this Agreentenl, Lenclond shall giva Tenunl written nolice of the breach req ting Tenant to remedy the breach or vacate the Premises on or before a date at jcast five (5)
Gays after the giving of such notice, and # Tenant falls to comply with such notice, Lenglond may declare the tenency lanvinated and proceed to evict Tenant irom the Prernlses, «nest ining
the Lability of Tanant for the sent due or to become due under this Agreement. if Tenant hes been given such nolice and remedied tha bregch or been permitted to remain in the Premises, and
wilhin one (1) year of such previous breach, Tenant breaches the sume or any olher covenant of concition of Tenant's lause, Lhis lease may be terminated Hi, before the breach. ios been
remedied, Landlord gives nobee to Tenant to vacate on or before a date at leas! fourteen (14) Cays efter the giving of the nctice cs provided in §704,17, Wis. Stats. These Provisions Snail spply
to any lease for 2 specific term and ao nol apply to a moaih to mornin tenancy. Uf Langiore contnits 3 bigach, Tenant ras oll igais, and remedies as 527 forth cher ina ia, lnciuer 5
§704.07(4) and §704.45, Wis. Stals., and Wisconsin Adminis'rctive Coda Chaplar Ai CP
RESPONSIBILITY FOR UTILITIES: Tenant mous! maintain utities for the Premises uns
responsitte for Ihe cost of aff ublities through the end of the tease term or unt the lay yt
RENT. All ile lacs, security deposit, ullllly charges, oc any ottsr monetary amount cal feria usaes th Agleement ore wo. considered anc dadneu is “reni
REPAIRS: Any promise by Lenciord, made befora exeoution of this Agreemant, to repelr, oe3.4, oF Maite ie Premise, actuding the piomised vate of conimicton, will be asec ia this
Agreement oc In a separale addendunt to this Agroament. Time being of the essence as io compieticn of repairs does aci apply o any delay beyond Landlord's cankel, Landiors saat! Sve
limaly notice of any delay fo Tenaal.
CODE VIOLATIONS AND ADVERSE CONDITIONS: There ara no code violations of uth]: codic!
RENTERS INSURANCE RECOMMENDED: Landlord recommends thal Tenznt purchase Rene:
white Giving at the property. Tenant understands that they do nal purchase Renter's Insurance |
Should Tenant be hald tishls to a third party and/or the Landiccil,
NOTICE OF DOMESTIC ABUSE PROTECTIONS:
4. As provided in section 106.50 (Sim) (dm) af tha Wisconsin statutes. a tangent nes a celersé 3 us uvicica coun vanl can prove thal the lanciord knew, or shovid have crown, tne
tensatis a victim of domestic abuse, sexbai agsault, of siziking and thal the eviction ectics: is -sec =n CONGUE feluist .© SCMBIUS BUSS, SaiuE Lscaul, or stalking commitied oy either of
the folowing:
{a} A person veho was nel ihe langru's invited guest,
(0) A person who wes the lenant's Invited guest, but the tenant has dona either af tho todewing:

(1) Soughl an injunction barring ihe person fram Lne premises.

<2) Provided a waitien stelement to tha landiord sialing thal lke parson vill aa looger De an inviled guasi or ure benanl and the lenant oss not sucsequantly Imitec t 15 pursai to

be the tenant's guest.
2. A tenant vho is a victim of domestic abuse, sexual assault, of stalking may have the right ta tsrminate the rental agreement in certain limiled situations, as provided in section 704.16 of the
Wisconsin siziutes. i the tenant has safety concems, the tenant should contact a local victim service provider or law enforcement agancy.
3.4 lanant is advised tralthis notice is only a summary cf the tenant's dehés anc ine Spec. ‘ veins iz. all inplances.

 

  

hugtelsled

 
  
   
 

 

  
     

 

  
 
  

+ Of the tS let Of une. Se taut day thal Tenantis -copausltie fo: real. Teng... le BS
FESPORS Ge 1 ar

   

 

  

 

     

12 Prentises unless inciculad Gligawise in welling.
+ personal properly endic proisci Tenant fram Diy HOOLES
UTBRGS Coverage a.ot0 Tenant's celengings 6. camaged or

 
 
  

  

   

  

SG MELULE:

   

DAMAGE BY CASUALTY: If the Premises are comagad by fire ox ciher casually to 2 Cugiae ve.ich renters them ca Late, Tenant may teanaa.. us Agreement of vacsic but Trarmvas
and rent she. ebate unil the Premises ere restored to 2 condition comparable to its condiion pias to tre casualty. Len.ord shall have the option to repair the Premises, and if recairs are nol
made, this Agreement shell terminate. I uaa Premises ara demaged to 8 degree which does not ‘ender nem urienantable, Lanciord shall repair the camagss ss soon as reasor ny possibia.

ENTRY BY LANDLORD: Lanatord may enisr tha Premises occupied by Tenant, with or wili2n. venacs consent, at rezsonable ames upon twelve (12) hours advance notice to inspect the
Premises, make repairs, show ine Premises to prospective lenanis or purchasers, or compiy with enpticeble laws or reccisdions. Landlord may enter without advance natice wien a health or
safely emergercy exisis, or If Tenant is absent and Landtord belie ves entry is Necessary tG Doi othe Premises oi ind ouuing fom damage. Weday. pasty shad 226 oF Chase iacss withaul
Providing the oiher pany keys. Improper denial of sccess to the Premises is a breach of thls Agreement
EXTERMINATION COSTS: Tenant wil! bz responsible for the costs of exterminalion or ranevel ofany ins.
Tenants (or any niember of the Tenant's household, Tenant's guests, or invilews) acts, negiigunce, tallue
use of ihe Premisus.

RULES: Landlord may make reesonabie rules goveming the use and cooupaay of tae 7

 

Hess, oF Cons ihat ata found on tu Pcmises. and whick are ihe -asuitof ine
secp tha erosive cean, failure lo remova garbage and waste, and/o- improper

   
   

   

   

 

G80 ihe buboing in wlio i is located. Any failure by ie Taran to substandiz! Nply andi
the mies wili o¢ 5 braact of this Agrecment snd muy resuli in the ovicticn of the Tanan.. SRY SIGNS iis iis iL WOWKGS for newly added em Sto nieel chengad c.. uwisiCas
or conditions acversely affecting lhe properly, No such amendmenis May unceasonaaly int walt Tesicea’s uae ans o1,5yineci of the Presses a. wc bfugeily of which ibis oo A ccoy al
the mies, N appilcebie, have been given to Tenard al lhe time of aapication sad al the lime of wie dieu, Of this Agrser
CONTINUATION OF AGREEMENT: 7 Teasnt continuas tc ozcupy the Premises Hid mgieement RERES & UM Paymenl 2 sank, wolen ls eetepten oy
Tenant shall be uncer a month to month tenancy wilh lhe sama tems and concilloas of tne cocueel reuai BSSoMen. ul cee ONG! ailengemens have oéen inada un wiliag,
ASSIGNMENT OR SUBLEASE: Tenzni shail not assign this agieemient or aublei the Fretsc2 witiou. the written consent of Lendiord,

MOGIFICATIONS AND TERMINATION: This Agreemani may be ianninated or modifiac by wider agrenaen of Lanciov cng Tenenl The patiias avy enaniate trils Agresméc: 2.0 ener
into a new Agreament instaad of renewing it, assigning il, ar aubieasing the Premises.

SEVERABILITY OF RENTAL AGREEMENT PROVISIONS: The provisions of ihis rente! agreemart dre severable, 1 env srovisior. of this rental agreement Is found to be void or
Unenlorceable, he unenfarcesbility of tivat provision does nat allast the otter provisions tins coil be gwen effect Valioul wie invalid provisians.
NON-WAIVER: Any failure to ad by Landlerd with ragard tc any specific violation or ateaun of cay ier af Us A: Tite y fenaat shall be cw,
Landisra's sight to 6c on any feture violation or breach by Taner. Landlord. by accegung puyiceti wom Tenant fet tent c. “iy OU2r amount ow au,
or breach of ary tes of this Agreasnent by Tenanl.

  
  

 
   

 

 

 

        

   

 

BY end Clee ho. dive
tts ight lo eniowe a viciation

 
 

  

moos

rt

4

Case 19-28702-kmp Doc27 Filed 10/01/19 Page6of10
Transactions
Date Range: All

 

        

 

 

 

 

 

 

 

 

 

 

 

 
     

     

SEN ree eee | _ eel
Mary Brown Lee 14084 5230 N Sherman Bld 5230-19 6/5/2019
Date Reference Description Comment Amount Balance

06/05/19 Note Account Rented By: Angel 0.00 0.00
06/05/19 Security Deposits BR 07142201 See se 67000 670.00
06/05/19 Payment Received Deposit - June 15th -700.00 -30.00
os/t4/19 Payment Received = Ce eS 7 640,00" 670.00
08/15/19 Rent Charge Prorated Rent - June 15 335.00  —»- -335.00
07/01/19 a Rent Charge — es July 2019 Rent ene: == 670100 336.00
07/05/19 CASH Payment Received , - _— -235.00 100.00
07/08/19 Late Charge Late Fee after the 5th ae 50.00 - 150.00
07/11/19 Late Charge Late Fee after the 10th 50.00  —«- 200.00
08/01/19 Rent Charge August 2019 Rent : : 670.00 870.00
08/05/19 CASH Payment Received -770,00 100.00
08/08/19. 11504931 Payment Received = > PD DropBox ® s = E1000

09/01/19 Rent Charge September 2019 Rent 670.00 670.00
09/06/19 lateCharge es Late Fee afterthe Sth See e200 2720100
09/14/19 Note Account CERITIFIED 5 DAY EXP 918/19 0.00 720.00
OSA1i9 Late Charge’ oe - Late Fee affer the 10th 5000 = 770,00
Transactions 09/17/19 10.35 AM Page 7ol7 rentmanager.com - property management systems rev.12.512

Case 19-28702-kmp Doc27 Filed 10/01/19 Page/7 of 10
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

Inre: Mary E. Brown-Lee, Case No. 19-28702
Debtor. Chapter 13
CERTIFICATE OF SERVICE

 

I hereby certify that on this 1st day of October, 2019, a Notice of Motion and Motion for Relief from
Automatic Stay and Abandonment in this case was electronically filed with the Clerk of Court and served
upon the following parties using the ECF system:

Todd C. Esser, Attorney for Debtor
Rebecca R. Garcia, Trustee
Office of the U.S. Trustee

I further certify that I have mailed by United States Postal Service the same documents to the following
non-ECF participants:

See Attached Creditor Mailing Matrix

Dated this Ist day of October, 2019. A ()

Lauy eophardt

Le sistant

Darniedgr & Sosnay

735 N. Water Street, Suite 205
Milwaukee, WI 53202

T: (414) 277-1400 F: (414) 277-7087

 

Case 19-28702-kmp Doc27 Filed 10/01/19 Page 8 of 10
 

Ap)CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALIAS 2X 75234-7262

ChexSystens

Consumer Relations

7805 Hudson Rd, Suite 100
Woodbury, MY 55125-1595

Daubert. Law Fira LIC

One Corporate Drive, Suite 400

POBox 1519
Wausau, HI. $4402-1519

Enterprise Rentea-Car
POBox 801908
* Kansas City, WO 64160-1988

Gebhard Law Office LLC
8435 Hest Burleigh Street
Milwaukes, WI 53222-3716

Internal Revenue Servica
POBox 7346
Philadelphia, PA 19101-7346

City: Of Hilwvaukes.

200 Bast Walls Street.
Milyaukeo, WI 53202-3515

Ate

4 Bankruptcy Dept,
BO: Box’ 769

‘AtLington, T 76006-0769

C&M Billing Office
BO Box. 451.
‘Milwaukes, HE.33201-0451

Cavalry SEVI, UC
$00 Sumit, Lake Drive, Ste 400
Valhalla, NY. 10595-2321

City of Milvatkee

City Treasurer

200.8. Hells Strest
Hilwaukee, ‘HI. 53202+3546.

‘Credit, Acceptance, Corp:
95505 Best Twolve Mile Rd

Southeield, wx 49034-8316

Dobberstein Law Firm LC
Reghan P. Nackelly
225 South Executive. Drive, Suite 201.

BO Box: 410

<Brookfleld, Wz 53008-0410

Fedioan Servicing

Attn: Bankruptcy.
Po Box 69104

Harrishizg, PA. 17106-9184:

 

‘Kohn: Law Firm SC

735.N. Water: Street 91300:
Milwaukee, WI 53202-4106

Case 19-28702-kmp Doc 27 _ Filed 10/01/19

ACh Laboratorias
PO Box 27501
Hilvackaa, HI 53227-0901

Badger Mutual. Insurance Co,
P.0. Box: 2092
Hilwaskee, BI 53201-2092

CSH Hospitals
‘7389 Solution Center
Chicago, Ib 60677-7003

Chase Bank,

Bankruptcy Depaxtnont
B:0; Box 15258
Wilmington; De 19850-5298

City of: Milwaukee

Office of the City Attorney
200 B.. Kell Strest~ Suite 800°
Milwaukee; BI 53202-3551

Credit Collection Services
‘Atta: Bankruptey.

‘725 Canton'st
Norwood, HA 02062-2679

Bdvard. Lea
PO Box: 05354.
Hilvaukes, WY 53205-0384.

Franklin Collection Service, Inc.
Attn: Bankruptcy

Po Box 3910"

Tupelo, HS 39803-3910

Get. It Row, LEC:
Attn; Mitchell #, Fadel, CeO

5501 Headquarters Dr
Plano, TX 75024-5837

lastarisia Ray
3909 North lith Street
Hilvaukes, BI 53206-3059

Page 9 of 10
Louventa Robinson
B,0. Box 2092
Hilwoukes, WI 53201-2092

Konarch Recovery. Hanagemont, Inc.
P.O. Box 986
Bensalem, PA 19020-0986

Orthopedic Surgaens of Niscensin, S.C.

P.O. Box 78945
Hilwavkee, WI. 53278-8545

Rosen Dealership-Hilvaukes
$505 8. 27th st.
Hilwaukea, WI 53221-4105

Spectrum
P.O, Box 2553
Columbus, OH 43216-2553

(p)? MOBILE

CO. AMERICAN INFOSOURCE LP
4515 N SANTA FE AVE
ORLAROMA CITY OX 73118-7901

US Cellular

Attn: Write O£f Department
PO. Box 7835

Madison, WI 53707-7835

Kells ‘Fargo Bank
F.0, Box 6426
Carol Stream, Ih 60197-6426

Nilvaukea Board of School Directors
$225 W. Videt st.
Hilvaukee, HI 53208-2698

National Credit Adjusters, LLC

327 H-4th Ava.
Po Box. 3023
Eutchinson, KS 67504-3023

Professional Bureau of Collections of

‘Maryland, Ine.

Attn: Bankruptey
5295 DiC Parkway

‘Greenwood, Village, CO 80111-2752

Santander Constmer USA
Attn: Bankruptcy Departzent
BO Box 560284

Dallas, TX. 75356-0284

(p) SPRINT NEXTEL CORRESPONDENCE
ATTN BANRRUPTCY DEPT

BO.BOX 7949

OVERLAND PARK KS 66207-0949

B.S. Department. of Education
FedLoan Servicing
P.O, Box 69184

Harrisburg, PA 17106-9184

WE Energies

Attn: Bankruptcy Dept. -.Al30
PO Box 2046

Milwaukee, BI 43201-2046

Hisconsin Department of Revenue
Special Procedures Unit

PO-Box. 8901

Madison, WI 53708-8901

Hilvaukee, Municipal Court
952 North dames Lovell Street
Milvaukes, BI 53233-1449

 

Rebart J. Hyndnan, Bsq.

Law Office of Robert 3. Byndoan
12521 8. Hampton Ave,

PO Box 624

Butler, HI 53007-0624

Seventh Avenve
i112 7th Avenue —
Monzeg, WI 53566-1366

? Kobile/T-Nobile USA Inc

by Anarican InfeSource as agent
4515 N Santa Fo Ave

Oklahoma City, OX 73118-7901

(p) US BANK
PO BOX 5229
CINCINNATY..0H 45203-5229

We Energies

Atta Bankruptcy Dept. RM A130
333. W.Bvorett st
Kilvaukee WE 53203-2803

Mary & Browa-Lee
3909 WN. llth St.
Milvaukeo, 8%. 53206-3059

 

Case 19-28702-kmp Doc 27 _ Filed 10/01/19

 

Page 10 of 10
